DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.  
Election/Restrictions
	The lack of unity restriction is withdrawn. 
	Claims 1-3, 6, 7, 9, 11, 13-15, 17, 19, 21, 22, 24, 26, 27 and 29-32 are pending and under consideration. Claims 31 and 32 are new claims. 

Specification
The objection to the disclosure because of the sequence listing is withdrawn due to the amendments and submission. 	 
Claim Objections
Claim 1 is objected to because of a comma is required after the R61 in the definition of R6. Appropriate correction is required.
Claim 2 is objected to because of the following informalities: a comma should be added after the term compound in line 1.  Appropriate correction is required.
 Claim 2 is objected to because of the following informalities: the following compounds:

    PNG
    media_image1.png
    187
    370
    media_image1.png
    Greyscale

, see page 15, the 3rd row, the first two species, are the same as the those found on page 13, the first row, the last species and the second row, the first species. Appropriate correction is required.
Claims 2, 6, 7, 11, 13-15, 17, 19, 21, 22, 24 and 27 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 112
The rejection of claims 27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the phrase "Wee1-related diseases" is withdrawn based on the amendments. 
The rejection of claims 27 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the broad recitation followed by a narrower recitation, is withdrawn based on the amendments. 
The rejection of claims 2, 11, 15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the “N(CH3)2 group defined for the variable R,” is withdrawn based on the amendments. 
The rejection of claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of solid tumors, does not reasonably provide enablement for a method of treating Wee1-related diseases, generally, is withdrawn based on the amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 10623615).
The reference teaches the following species of formula (I), wherein R1= methyl, R5= H, R6 and R7 form a 5-membered pyrrole ring, which is substituted on the nitrogen of the pyrrole ring with 2-aminoethyl group:


    PNG
    media_image2.png
    399
    814
    media_image2.png
    Greyscale
, see page 96, compound 6-1-1. The disclosure teaches alkyl can be substituted, unless otherwise specified, see page 27, paragraph 0116. The reference also teaches the treatment of cancer through the inhibition of Wee1, see abstract. Therefore, said claims are anticipated by Zhao et al. 
	The application is not entitled to the priority date of the foreign priority document, CN 201711058653.5, for claims 1, 3, 9, 27 and 31 because the claims are broader in scope than what is disclosure in said document. For example, the last bicyclic group in the definition of R6 is not found in said document. This is just one example; there may be more. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624